Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This is in response to Applicant’s claims filed on 31 August 2022. Claims 21-26 have been amended. Claims 1-26 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 31 August 2022 has been considered by the Examiner.

Response to Arguments
5.	Applicant’s arguments, see pages 8-9, filed 31 August 2022, with respect to the rejection of claims 1-8, 11-18, and 21-24 in view of Zhang et al. and Parthasarathy et al. and clams 9-10, 19-20, and 25-26 in further view of Achin et al. have been fully considered, but they are not persuasive.
6.	In light of the previous 101 rejection, the Applicant has amended the claims by incorporating “non-transitory”. Therefore, the rejection has been withdrawn. 
7.	In light of the previous 103 rejection, the Applicant contends that the cited prior art, Zhang et al. in view of Parthasarathy et al. fail to disclose, suggest, or teach “the current threshold being the average of the first threshold and the second threshold” because does not appear to add two threshold values together and then divide by two to get a third threshold. 
The Examiner respectfully disagrees and asserts that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two threshold values together and then divide by two to get a third threshold) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no clear support in the Applicant’s specification for a definition of an average threshold nor any mention of a third threshold. Therefore, the Examiner relies on the teachings as disclosed in the Applicant’s specification, para. 0035, wherein the rate limit is the average of the first threshold determined by real time model based at least in part on the flow of requests received in a first preceding period of time and a second threshold determined by historical data model. 
Zhang et al. discloses machine learning techniques to identify predictive features and historical usage data to generate histogram of usage for each feature by multiple users based upon real time and a period of time to determine historical usage data as disclosed in para. 0042-0044. The rate limit is defined as the average of the first and second thresholds within a time period discloses as a model generator applies a first and second set of machine learning models to historical data stored during the previous requests wherein the threshold is the average of both the first and second threshold based as shown in the dependency graph as shown in para. 50-51, 53-55, and 63. 
Zhang et al. further discloses the average of predictive data in para. 36-42, wherein the dependency graphs generate one or more features of the second machine learning model to calculate the probability for different values based upon the average change in the prediction as the feature value changes based upon the usage feature value of the thresholds. 
8. 	Therefore, the rejection of claims 1-26 will be maintained in view of the reasons above and below.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-8, 11-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub No. 2021/0192280) in view of Parthasarathy et al. (Pub No. 2021/0157704).
Referring to the rejection of claim 1, Zhang et al. discloses an apparatus, comprising: 
a processing device; (See Zhang et al., Fig. 4, i.e. main memory, item 406)
and a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: (See Zhang et al., Fig. 4, i.e. processor, item 404)
receive a request from a client for one of a plurality of services to performed, the client belonging to an organization; (See Zhang et al., para. 0014 and 0019, i.e. a request is received from a client for a plurality of services to perform wherein the request are recorded and stored in usage database)
determine a current threshold for the organization by applying a real time data model and a historical data model, the real time data model generating a first threshold at least in part by determining a number of requests received from the organization over a first preceding period of time; (See Zhang et al., para. 0042-0044, i.e. a histogram generator generates based on data stored in the usage database wherein determine a threshold by applying current data and historical data is used based upon the number of requests received over a period of time) 
the historical data model generating a second threshold, the historical data model being generated by applying a machine learning model to historical data stored during processing of previous requests for the plurality of services from the organization over a second preceding period of time, the current threshold being the average of the first threshold and the second threshold; (See Zhang et al., para. 0022-0023, 0050-0051 and 0053, i.e. a model generator applies a first and second set of machine learning models to historical data stored during the previous requests wherein the threshold is the average of both the first and second threshold based as shown in the dependency graph)
Zhang et al. fails to explicitly disclose perform the requested service when the current threshold is not exceeded and deny the request when the current threshold is exceeded.
Parthasarathy et al. discloses a continuous system service monitoring using real-time short-term and long-term analysis techniques.
Parthasarathy et al. discloses perform the requested service when the current threshold is not exceeded; (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is satisfied and if the threshold is met, the stored data is added as good data and deemed as acceptable)
Parthasarathy et al. discloses and deny the request when the current threshold is exceeded. (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is not satisfied and if the threshold is not met, the stored data is removed from the long-term cached data and deemed unacceptable)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Zhang et al.’s method and system for using machine learning techniques to identify predictive features and predictive values for each feature modified with Parthasarathy et al.’s continuous system service monitoring using real-time short-term and long-term analysis techniques.
Motivation for such an implementation would enable monitoring applications and analyzing metrics based on machine learning-based pattern recognition using historical data. (See Parthasarathy et al., para. 0019)

Referring to the rejection of claims 2 and 12, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: determine a current threshold for each one of a plurality of organizations. (See Parthasarathy et al., para. 0045-046, a current threshold to be used for an organization is received from a concept drift wherein the threshold (e.g. rate limit) is shared for each one of a plurality of organizations)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 3 and 13, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: determine a current threshold for a plurality of clients in the organization. (See Parthasarathy et al., para. 0045-046, a current threshold (e.g. rate limit) to be used for a plurality of clients in the organization is received from a concept drift)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 4, 14, and 22, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: regenerate the historical data model on a predetermined time schedule. (See Parthasarathy et al., para. 0059 and 0061, regenerate historical data based on a predetermined same time and day of the week and the same time and day of the month to be compared against similar historical parameters)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 5, 15, and 23, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: regenerate the historical data model when the historical data model becomes stale. (See Parthasarathy et al., para. 0060 and 0062, regenerate historical data when the data does not match the historical parameters wherein an alert is generated as unacceptable (stale)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 6 and 16, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: generate the second threshold by the historical data model based at least in part on times of day of previous requests. (See Parthasarathy et al., para. 0059 and 0061, regenerate historical data based on a predetermined same time and day of the week and the same time and day of the month to be compared against similar historical parameters (times of day 10 am and 10:15AM)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 7 and 17, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: generate the second threshold by the historical data model based at least in part on days of the week of previous requests. (See Parthasarathy et al., para. 0059 and 0061, regenerate historical data based on a predetermined same time and day of the week and the same time and day of the month to be compared against similar historical parameters (day of the week -Tuesday)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claims 8, 18, and 24, (Zhang et al. modified by Parthasarathy et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: temporarily change a current threshold for another organization. (See Parthasarathy et al., para. 0040-41 and 0053-0054, i.e. temporarily reducing a threshold)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.
Referring to the rejection of claim 11, (Zhang et al. modified by Parthasarathy et al.) discloses a method to be performed by a processor in a computing system, comprising: 
receiving a request from a client for one of a plurality of services to be performed, the client belonging to an organization; (See Zhang et al., para. 0014 and 0019, i.e. a request is received from a client for a plurality of services to perform wherein the request are recorded and stored in usage database)
determining a current threshold for the organization by applying a real time data model and a historical data model, the real time data model generating a first threshold at least in part by determining a number of requests received from the organization over a first preceding period of time; (See Zhang et al., para. 0042-0044, i.e. a histogram generator generates based on data stored in the usage database wherein determine a threshold by applying current data and historical data is used based upon the number of requests received over a period of time) 
the historical data model generating a second threshold, the historical data model being generated by applying a machine learning model to historical data stored during processing of previous requests for the plurality of services from the organization over a second preceding period of time, the current threshold being the average of the first threshold and the second threshold; (See Zhang et al., para. 0022-0023, 0050-0051 and 0053, i.e. a model generator applies a first and second set of machine learning models to historical data stored during the previous requests wherein the threshold is the average of both the first and second threshold based as shown in the dependency graph)
Zhang et al. fails to explicitly disclose perform the requested service when the current threshold is not exceeded and deny the request when the current threshold is exceeded.
Parthasarathy et al. discloses a continuous system service monitoring using real-time short-term and long-term analysis techniques.
Parthasarathy et al. discloses performing the requested service when the current threshold is not exceeded; (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is satisfied and if the threshold is met, the stored data is added as good data and deemed as acceptable)
Parthasarathy et al. discloses and denying the request when the current threshold is exceeded. (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is not satisfied and if the threshold is not met, the stored data is removed from the long-term cached data and deemed unacceptable)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.

Referring to the rejection of claim 21, (Zhang et al. modified by Parthasarathy et al.) discloses at least one non-transitory machine-readable medium comprising a plurality of instructions that in response to being executed by a processor in a computing system cause the processor to: 
receive a request from a client for one of a plurality of services to be performed, the client belonging to an organization; (See Zhang et al., para. 0014 and 0019, i.e. a request is received from a client for a plurality of services to perform wherein the request are recorded and stored in usage database)
determine a current threshold for the organization by applying a real time data model and a historical data model, the real time data model generating a first threshold at least in part by determining a number of requests received from the organization over a first preceding period of time; (See Zhang et al., para. 0042-0044, i.e. a histogram generator generates based on data stored in the usage database wherein determine a threshold by applying current data and historical data is used based upon the number of requests received over a period of time) 
the historical data model generating a second threshold, the historical data model being generated by applying a machine learning model to historical data stored during processing of previous requests for the plurality of services from the organization over a second preceding period of time, the current threshold being the average of the first threshold and the second threshold; (See Zhang et al., para. 0022-0023, 0050-0051 and 0053, i.e. a model generator applies a first and second set of machine learning models to historical data stored during the previous requests wherein the threshold is the average of both the first and second threshold based as shown in the dependency graph)
Zhang et al. fails to explicitly disclose perform the requested service when the current threshold is not exceeded and deny the request when the current threshold is exceeded.
Parthasarathy et al. discloses a continuous system service monitoring using real-time short-term and long-term analysis techniques.
Parthasarathy et al. discloses perform the requested service when the current threshold is not exceeded; (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is satisfied and if the threshold is met, the stored data is added as good data and deemed as acceptable)
Parthasarathy et al. discloses and deny the request when the current threshold is exceeded. (See Parthasarathy et al., Fig. 6 and para. 0058-0060, i.e. a method for performing a long-term analysis includes performing a historical data comparison for streaming data services wherein a determination is made whether the threshold count is not satisfied and if the threshold is not met, the stored data is removed from the long-term cached data and deemed unacceptable)
The rationale for combining Zhang et al. in view of Parthasarathy et al. is the same as claim 1.

12.	Claims 9-10, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Parthasarthy et al. as applied to claims 1-8, 11-18, and 21-24 above, and further in view of Achin et al. (Pub No. 2018/0046926).
The combination of Zhang et al. and Parthasarthy et al. discloses the invention as described above, however, neither reference explicitly disclose generating the historical data model by dividing the historical data into a training data set, a cross-validation data set, and a testing data set, selecting a first machine learning model, training the first machine learning model on the training data set, and tuning hyper-parameters of the first machine learning model using the cross-validation data set.
Achin et al. discloses a system for time-series predictive data analytics.
Referring to the rejection of claims 9, 19, and 25, (Zhang et al. and Parthasarthy et al. modified by Achin et al.)  discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: generate the historical data model by dividing the historical data into a training data set, (See Achin et al., para. 0346-0347), a cross-validation data set, and a testing data set, (See Achin et al., para. 0356) selecting a first machine learning model, training the first machine learning model on the training data set, and tuning hyper-parameters of the first machine learning model using the cross-validation data set. (See Achin et al., para. 0193-0198)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Zhang et al.’s method and system for using machine learning techniques to identify predictive features and predictive values for each feature and Parthasarathy et al.’s continuous system service monitoring using real-time short-term and long-term analysis techniques modified with Achin et al.’s system for time-series predictive data analytics.
Motivation for such an implementation would enable monitoring applications and analyzing metrics based on machine learning-based pattern recognition using historical data. (See Parthasarathy et al., para. 0019)
Motivation for such an implementation would enable generating training data and testing data based upon the time interval of time-series data wherein performing cross-validation of the predictive data is performed. (See Achin et al., Abstract and para. 0026-0027)

Referring to the rejection of claims 10, 20, and 26, (Zhang et al. and Parthasarthy et al. modified by Achin et al.) discloses wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
determine performance results of the first machine learning model on the cross-validation data set; (See Achin et al., para. 0193-0195)
select a second machine learning model, train the second machine learning model on the training data set, and tune hyper-parameters of the second machine learning model using the cross-validation set; (See Achin et al., para. 0195-0198)
determine performance results of the second machine learning model on the cross-validation data set; (See Achin et al., para. 0208)
select the first machine learning model when the first machine learning model has better performance results than the second machine learning model, otherwise select the second machine learning model. (See Achin et al., para. 0209-0210)
The rationale for combining Zhang et al. and Parthasarathy et al. in further view of Achin et al. is the same as claim 9.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        November 5, 2022
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436